      Case 3:20-cv-01810-AWT Document 18 Filed 03/31/21 Page 1 of 2



                        UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT


                                 :
DEAVON TUCKER,                   :
          Plaintiff,             :
                                 : Civil No. 3:20-cv-1810 (AWT)
     v.                          :
                                 :
GORDELIS, et al.,                :
          Defendants.            :
                                 :


                                 ORDER

     On March 5, 2021, the court granted the plaintiff’s motion

for extension of time to tender the filing fee and ordered this

case reopened.   ECF No. 11.    On March 4, 2021, unbeknownst to

the court at the time the order entered, the plaintiff filed a

notice of appeal of the order dismissing the case.         ECF No. 14.

     As a general matter, “[t]he filing of a notice of appeal is

an event of jurisdictional significance—it confers jurisdiction

on the court of appeals and divests the district court of its

control over those aspects of the case involved in the appeal.”

Negron v. United States, 394 F. App’x 788, 792 (2d Cir. 2010)

(quoting Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58

(1982)) (internal quotation marks omitted).

     The plaintiff has now tendered the filing fee.         However,

until such time as the appeal is concluded or withdrawn, this
      Case 3:20-cv-01810-AWT Document 18 Filed 03/31/21 Page 2 of 2



court lacks jurisdiction to review the complaint to determine

whether service should be made on any defendant.

     If the plaintiff wishes the court to review his allegations

now, he must file a notice at the Court of Appeals withdrawing

his appeal and a notice informing this court when the appeal has

been withdrawn.

     It is so ordered.

     Signed this 31st day of March 2021 at Hartford, Connecticut.



                                           /s/AWT
                                                __        ___
                                      Alvin W. Thompson
                                 United States District Judge
